Title: To Thomas Jefferson from Mary Spencer, 9 July 1807
From: Spencer, Mary
To: Jefferson, Thomas


                                                                        
                            May it Please Your Excellency
                     
                            
                        9 July 1807
                     
                        


                        The Wife of the above unfortunate Petitioner begs leave to add that we are entire Strangers in a Foreign Country without Money and without Friends except the Charitable and Humane and but for them must  have perished—I am lately delivered of an Infant Child I have fortunately got a Situation as a wet nurse. but find my Sallary totally Insufficient to support myself and two Children and am certain in a short time myself and Children will be Obligd to come to the alms House unless in Compassion to our sufferings you may please to grant our Petition and releice a Father to his distressed Wife and family—Your Petitioner further States if her Husband is so fortunate as to obtain his liberty his determination is immediately to leave this Country with the eldest Child—and thus enable your Petitioner to  hope by her Small but hard earned pittance to procure a Comfortable support in this Country for herself and infant Child—Your petitioner joins with her husband in representing their truly destitute and Helpless situation, and that their only hopes and expectation—now rests in the clemency of your excellency—their prosecutors have left this Country were they now are is unknown to your petitioner, and the united States Attorney—nor did they (as far as your petitioner can discover) impower any one to act for them—
                  We thank God the Misfortunes and distress which has attended us has touched the Hearts of many Charitabely disposed persons in this City who Stand ready to make up a small sum—should it still be required by our persecuters
                  Your Excellency we most ardently pray will be pleas’d to give this an early Consideration, and favourable reception and if Suitable will be pleased to address his reply to the care of Cornelius Dubois Merchant New York—who will immediately hand it to your Petitioner who as in duty bound will every pray—
                        
                            Mary Spencer
                     
                        
                    
                     I Certify that Mary Spencer has been in my employ for Two Months past, and has conducted herself in such a manner as to afford entire Satisfaction—most of the facts stated in her petition to the President have come within my knowledge—the whole of which I believe to be substantially true—and that she and her family under existing circumstances are really objects of compassion
                                          
                  
                            
                            Corns. DuBois
                     
                     Newyork July. 13th. 1807
                        
               